DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s communication filed on 06/17/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, and 19 have been amended.
No claims have been added or canceled.
Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/25/2016. It is noted, however, that applicant has not filed a certified copy of the CN 201610176988.6 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 11 recites a limitation: “the risk control rule model”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted “the risk control rule model” to be “a risk control rule model”;
         Claim 1 discloses a limitation “a risk factor” in line 19 and “a corresponding risk factor” in line 20. Claim 1 also discloses “a corresponding plurality of risk factors” in line 3-4. It is unclear if the “a risk factor” in line 19 and the “a corresponding risk factor” in line 20 are one of the “corresponding plurality of risk factors” in line 3-4. For examination purposes examiner has interpreted the “a 
          Claim 1 lines 10 and 19 disclose a limitation “a service”. Claim 1 also discloses “a service” in line 2. It is unclear if the “a service” in lines 10 and 19 are the “service” in line 2. For examination purposes examiner has interpreted the “a service” in lines 10 and 19 to be the “service” in line 2;        
         Claim 1 line 19 discloses a limitation “a risk control decision result”. Claim 1 also discloses “a risk control decision result” in line 10. It is unclear if the “a risk control decision result” in line 19 is the “risk control decision result” in line 10. For examination purposes examiner has interpreted the “a risk control decision result” in line 19 to be the “risk control decision result” in line 10;
         Claim 1 line 21 discloses a limitation “a risk information set”. Claim 1 also discloses “a corresponding risk information set” in line 8. It is unclear if the “a risk information set” in line 21 is the “risk information set” in line 8. For examination purposes examiner has interpreted the “a risk information set” in line 21 to be the “risk information set” in line 8;
         Claim 1 line 22 discloses a limitation “a plurality of levels of risk information”. Claim 1 also discloses “multiple levels of risk information” in line 9. It is unclear if the “a plurality of levels of risk information” in line 22 is the “multiple levels of risk information” in line 9. For examination purposes examiner has interpreted the “a plurality of levels of risk information” in line 22 to be the “multiple levels of risk information” in line 9;

          Claim 1 line 24 discloses a limitation “a risk information requirement level”. Claim 1 also discloses “a risk information requirement level” in line 13. It is unclear if the “a risk information requirement level” in line 24 is the “risk information requirement level” in line 13. For examination purposes examiner has interpreted the “a risk information requirement level” in line 24 to be the “risk information requirement level” in line 13; and
          Claim 1 line 25 discloses a limitation “a service owner”. Claim 1 also discloses “a service owner” in line 13. It is unclear if the “a service owner” in line 25 is the “service owner” in line 13. For examination purposes examiner has interpreted the “a service owner” in line 25 to be the “service owner” in line 13;
Claims 10 and 19 also recite the above limitations.
        Claims 10 and 19 also recite the similar limitations.
        Claims 2-9, 10-18, and 20 are also rejected since they inherit the above deficiencies.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-20, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites
               in response to performance of a service: 
              for each of one or more risk control rules, each risk control rule defining a corresponding plurality of risk factors: 
             splitting the risk control rule to obtain the corresponding plurality of risk factors; 
            for each of the corresponding risk factors in the plurality of risk factors, 
           constructing a corresponding risk information set for each the risk factor, wherein the corresponding risk information set includes multiple levels of risk information with different refinement degrees and is used to explain a cause of a risk control decision result of a service, and the risk control decision result is determined based on the risk control rule model and service data that relates to the corresponding risk factor, so that one or more levels of risk information with refinement degrees that match a risk information requirement level of a service owner are determined from the multiple levels of risk information based on the risk information requirement level of the service owner and are output to the service owner when the risk control decision result is output; 
              determining, from one or more risk factors of one or more of risk control rules and a risk control model identifying relationships between risk factors and risk control decision results, a risk factor corresponding to a risk control decision result of a service matching service data for a corresponding risk factor; 
              determining a risk information set corresponding to the risk factor, wherein the risk information set includes a plurality of levels of risk information having different refinement degrees and including information explaining a cause of the risk control decision result;
              determining, from the plurality of levels of risk information and based on a risk information requirement level of a service owner of the service, one or more levels of risk information having refinement degrees matching the risk information requirement level of the service owner; and 
              providing, to the service owner, the one or more levels of risk information determined in response to performance of the service.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, a manufacture, and a system, which are statutory categories of invention.


•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional 
•             A similar analysis can be applied to dependent claims 2-9, 11-18, and 20, which include additional claim elements that merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
Therefore, claims 1-20 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Treacey et al. (US 20120053982), in view of Kruglick (US 20160292687).
Regarding claims 1, 10, and 19, Treacey discloses:
          a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations ([0010] of Treacey);
            one or more computers ([0005] of Treacey);
           one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that ([0005] of Treacey), when executed by the one or more computers, perform one or more operations comprising:   
            in response to performance of a service ([0003] of Treacey);
           for each of one or more risk control rules, each risk control rule defining a corresponding plurality of risk factors (By disclosing, “A control ([risk control rules]) may also be mapped to one or more known risks ([risk factors])” ([0128] of Treacey)): 
           splitting the risk control rule to obtain the corresponding plurality of risk factors (By disclosing, “The control may be mapped to known audit issues (e.g., audit issue 1104), to known self identified risks (e.g., risks 1105-1111)” ([0129] and Fig. 11 of Treacey)); 
           for each of the corresponding risk factors in the plurality of risk factors, constructing a corresponding risk information set for each the risk factor, wherein the corresponding risk information set includes multiple levels of risk information with different refinement degrees and is used to explain a cause of a risk control decision result of a service (By disclosing, “the RPN value of the identified risk is  “an identified risk may be mapped to a root cause ([risk control decision result]) based on the risk category of the identified risk. Mapping a risk into a risk category (framework) ([risk control model]) and subsequently to a root cause may provide an ability to show, at a low level, the highest areas of risk within an E2E environment and then to analyze if any existing controls are effective or need improvement as well as implementation of additional controls” ([0008] and [0030] of Treacey)), 
            and the risk control decision result is determined based on the risk control rule model and service data that relates to the corresponding risk factor (By disclosing, “an identified risk may be mapped to a root cause ([risk control decision result]) based on the risk category of the identified risk. Mapping a risk into a risk category (framework) ([risk control model]) and subsequently to a root cause may provide an ability to show, at a low level, the highest areas of risk within an E2E environment and then to analyze if any existing controls are effective or need improvement as well as implementation of additional controls” ([0008] and [0030] of Treacey); and a risk is identified based on service data ([0029] of Treacey)),
             one or more levels of risk information are output to the service owner when the risk control decision result is output (By disclosing, “FIG. 7 shows illustrative screen shot 700 for a summary of a risk in accordance with an aspect of the ;
            determining, from one or more risk factors of one or more of risk control rules and a risk control model identifying relationships between risk factors and risk control decision results, a risk factor corresponding to a risk control decision result of a service matching service data for a corresponding risk factor (By disclosing, “a list of risks ([risk factor]) may be defined over the entire organization” ([0006] of Treacey); “At block 301 a risk is identified” ([0052] of Treacey); “an identified risk may be mapped to a root cause ([risk control decision result]) based on the risk category of the identified risk. Mapping a risk into a risk category (framework) ([risk control model]) and subsequently to a root cause may provide an ability to show, at a low level, the highest areas of risk within an E2E environment and then to analyze if any existing controls ([risk control rules]) are effective or need improvement as well as implementation of additional controls” ([0008] and [0030] of Treacey));
           determining a risk information set corresponding to the risk factor, wherein the risk information set includes a plurality of levels of risk information having different refinement degrees and including information explaining a cause of the risk control decision result (By disclosing, “the RPN value of the identified risk is determined by multiplying the severity level, occurrence level, and detection level together. Because each level may vary from 1 to 5, the RPN varies from 1 to 125, where the larger the RPN, the greater the risk level. ([0068]-[0069] and Fig. 4 of  “an identified risk may be mapped to a root cause ([risk control decision result]) based on the risk category of the identified risk. Mapping a risk into a risk category (framework) ([risk control model]) and subsequently to a root cause may provide an ability to show, at a low level, the highest areas of risk within an E2E environment and then to analyze if any existing controls are effective or need improvement as well as implementation of additional controls” ([0008] and [0030] of Treacey)); and 
          providing, to the service owner, the one or more levels of risk information determined in response to performance of the service (By disclosing, “FIG. 7 shows illustrative screen shot 700 for a summary of a risk in accordance with an aspect of the invention. Screen shot 700 enables a user to … edit an existing risk.” ([0118], [0121], and Fig. 7 of Treacey)).
           Treacey does not expressly disclose:
          one or more levels of risk information with refinement degrees that match a risk information requirement level of a service owner are determined from the multiple levels of risk information based on the risk information requirement level of the service owner,
           determining, from the plurality of levels of risk information and based on a risk information requirement level of a service owner of the service, one or more levels of risk information having refinement degrees matching the risk information requirement level of the service owner.
            However, Kruglick teaches:
one or more levels of risk information with refinement degrees that match a risk information requirement level of a service owner are determined from the multiple levels of risk information based on the risk information requirement level of the service owner (By disclosing, “risk assessment component 402 can generate a calculation that indicates the level of risk of the transaction. The level of risk can be compared to a defined threshold that can be pre-programmed at or accessed by PC system 102 and/or changed from time to time to reflect different sensitivity to risk that the provider of the good or services associated with the transaction may have.” ([0060] of Kruglick); and “PC system 102 determines whether the risk profile of the transaction is likely to be suitably reduced to a level that permits or allows the transaction to be approved” ([0033] of Kruglick));
            determining, from the plurality of levels of risk information and based on a risk information requirement level of a service owner of the service, one or more levels of risk information matching the risk information requirement level of the service owner (By disclosing, “risk assessment component 402 can generate a calculation that indicates the level of risk of the transaction. The level of risk can be compared to a defined threshold that can be pre-programmed at or accessed by PC system 102 and/or changed from time to time to reflect different sensitivity to risk that the provider of the good or services associated with the transaction may have.” ([0060] of Kruglick)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of determining, from the plurality of levels of risk information and based on a risk information requirement level of a service owner of the service, one or more levels of risk information having refinement degrees as disclosed by Treacey in view of Kruglick to include one or more levels of risk information with refinement degrees that match a risk information requirement level of a service owner are determined from the multiple levels of risk information based on the risk information requirement level of the service owner; and determining, from the plurality of levels of risk information and based on a risk information requirement level of a service owner of the service, one or more levels of risk information having refinement degrees matching the risk information requirement level of the service owner. Doing so would result in an improved invention because this would allow service owners customize their own risk requirement level, which makes the risk assessment system suitable for different types of service owners.

Regarding claims 2, 11, and 20, 
          determining a correspondence between the risk information set and the one or more risk factors in the risk control rules and the risk control model (By disclosing, “At block 301 a risk is identified and the corresponding risk level (e.g., risk priority number (RPN) and the risk score), as will be further discussed with FIG. 4, are determined from risk information” ([0052], Fig. 3 of Treacey); and “Screen shot 1000 shows the key E2E controls (shown as a "Controls Inventory" or "System of Record") that have been identified and are utilized in the .  

Regarding claims 3 and 12, Treacey does not expressly disclose:
          before the determination of the one or more levels of risk information, determining, using a predetermined configuration file, risk control requirement information of the service owner; and
          inferring the risk information requirement level of the service owner from the risk control requirement information of the service owner.
          However, Kruglick teaches:
          before the determination of the one or more levels of risk information, determining, using a predetermined configuration file, risk control requirement information of the service owner (By disclosing, “risk assessment component 402 can generate a calculation that indicates the level of risk of the transaction. The level of risk can be compared to a defined threshold that can be pre-programmed at or accessed by PC system 102 and/or changed from time to time to reflect different sensitivity to risk that the provider of the good or services associated ; and 
         inferring the risk information requirement level of the service owner from the risk control requirement information of the service owner ([0060] and [0067] of Kruglick)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Treacey in view of Kruglick to include techniques of before the determination of the one or more levels of risk information, determining, using a predetermined configuration file, risk control requirement information of the service owner; and inferring the risk information requirement level of the service owner from the risk control requirement information of the service owner. Doing so would result in an improved invention because this would allow different service owners having their own risk requirement levels, which makes the risk assessment system suitable for different types of service owners.

Regarding claims 4 and 13, 
          providing the one or more levels of risk information includes outputting the one or more levels of risk information to the service owner when providing the one or more levels of risk information to the service owner (By disclosing, “FIG. 7   

Regarding claims 6 and 15, 
          wherein the plurality of levels of risk information are constructed based on the risk control rules, the risk control model, and historical risk control experience data. (By disclosing, “FIG. 10 shows illustrative screen shot 1000 for a control inventory summary in accordance with an aspect of the invention. Screen shot 1000 shows the key E2E controls (shown as a "Controls Inventory" or "System of Record") that have been identified and are utilized in the organization's infrastructure to reduce the risk level” (See at least paragraph [0128] and Fig. 10 of Treacey)). 

Regarding claims 8 and 17, Treacey does not expressly disclose:
          wherein the risk control decision result of the service owner includes rejecting the service, accepting the service, or a need to manually review the service.
          However, Kruglick teaches:
          wherein the risk control decision result of the service owner includes rejecting the service, accepting the service, or a need to manually review the service (By disclosing, “After risk assessment component 402 receives .  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Treacey in view of Kruglick to include techniques of rejecting the service, accepting the service, or a need to manually review the service as the risk control decision result of the service owner.  Doing so would result in an improved invention because this would allow the risk assessment system directly make decisions on whether to reject or approve the transaction based on the results of the risk assessment, so the service owners do not need to read the risk assessment result and make decisions on their own, thus improving the overall customer convenience of the claimed invention.

Regarding claims 9 and 18, 
          wherein the service is a payment service, and wherein the service owner is a merchant of the payment service ([0031]-[0031] of Kruglick).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Treacey in view of Kruglick to include a payment service as the service and a .   

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Treacey et al. (US 20120053982), in view of Kruglick (US 20160292687), and further in view of Dennis et al. (US 20140324519).
Regarding claims 5 and 14, Treacey does not expressly disclose:
          wherein the risk information requirement level of the service owner is one of multiple predetermined risk information requirement levels, 30wherein each of the multiple predetermined risk information requirement levels indicates a risk information requirement degree of the service owner or a risk information requirement depth of the service owner.
          However, Dennis teaches:
          wherein the risk information requirement level of the service owner is one of multiple predetermined risk information requirement levels, 30wherein each of the multiple predetermined risk information requirement levels indicates a risk information requirement degree of the service owner or a risk information requirement depth of the service owner (By disclosing, “FIG. 7 illustrates a risk decision making matrix 700 to assist the system 101 in determining which user/users to alert when individual or aggregate/portfolio risk levels are .  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Treacey in view of Dennis to include techniques of the risk information requirement level of the service owner is one of multiple predetermined risk information requirement levels, 30wherein each of the multiple predetermined risk information requirement levels indicates a risk information requirement degree of the service owner or a risk information requirement depth of the service owner.  Doing so would result in an improved invention because this would allow the risk be assessed based on a clearer detailed standard, and make it easier for the risk assessment system to make a risk control decision result based on the detailed standard.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Treacey et al. (US 20120053982), in view of Kruglick (US 20160292687), and further in view of Yu et al. (US 9292808).
Regarding claims 7 and 16, 
         providing, to the service owner, a description describing how the plurality of levels of risk information are determined (By disclosing, “[t]he calculated risk level 906 may be calculated and displayed to a user” (See at least Col 7 line 64 -Col 8 line 42 of Yu)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Treacey to include techniques of providing, to the service owner, a description describing how the plurality of levels of risk information are determined. Doing so would result in an improved invention because this would allow a user understand the reason for getting the risk level, which makes the processing method of the risk assessment system more transparent.

Response to Arguments
Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
Applicant argues that 
The claims are now directed to subject matter that provides several technical improvements. By processing in "real time," i.e., in response to a service performance, or simply on demand, the need for generating and storing a complicated data set is eliminated. Moreover, the claims are now directed to features that enable flexibility in that new data can be added at any time without needed to "rebuild" a database. This facilitates adding and deleting rules without requiring re-processing a data set for each addition. Accordingly, maintenance complexity of the system is reduced, which is a technical improvement.

         The Examiner, respectfully disagrees.  The Examiner notes that:
“real time” is not recited in the claims;
the functions recited in the claim such as “splitting…”, “constructing…”, “determining…”, and “providing…” are generic computer functions that can be performed by generic computers;
the functions recited in the claim such as “splitting…”, “constructing…”, “determining…”, and “providing…” can also performed manually without any additional elements; and
even if the functions recited in the claim such as “splitting…”, “constructing…”, “determining…”, and “providing…” are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of generic computers and/or generic computer components as a tool to implement the functions does not integrate the abstract idea into a practical application because it requires no more than a computer and/or network performing functions that correspond to acts required to carry out the abstract idea.
          Therefore, the 35 U.S.C. § 101 rejection will be maintained.

Applicant’s argument with regard to the rejection to the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  
           Applicant argues that the claim, as amended, recite features neither shown nor suggested in the cited art. The Examiner, respectfully disagrees.  The Examiner notes that the added limitations in the independent claims are disclosed in the presented prior arts (Please see the detailed rejection). Therefore, the 35 U.S.C. § 103 rejection will be maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150026027 to Priess for disclosing a platform for fraud detection and analysis.
US 20150073981 to Adjaoute for disclosing processing daily payment transaction data with a risk and compliance platform to obtain a fraud score for each constituent transaction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUAN ZHANG/Examiner, Art Unit 3685          


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685